Order entered August 6, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00072-CR

                            CARLA RENEE RHODES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F15-14137-J

                                           ORDER
       Before the Court is appellant’s August 1, 2018 motion to supplement the record. In her

motion, appellant seeks to supplement the record with copies of two search warrants involving a

DVR. The record shows the warrants were the subject of a brief hearing on appellant’s motion

to suppress which the trial court denied. Although the warrants were offered into evidence and

marked as Defendant’s Exhibits “C” and “D,” the record shows the trial court never admitted the

exhibits into evidence. Thus, the warrants do not appear in the record on appeal.

       Moreover, we note that appellant’s brief raises only a legal sufficiency issue that does not

depend upon the propriety of the search at issue in the motion to suppress nor even mentions the

contents of the DVR.
       There being no showing that the search warrant exhibits were admitted into evidence or

are in any way material to this appeal, appellant’s motion is DENIED.


                                                   /s/    LANA MYERS
                                                          JUSTICE